Civilian pay; administrative remedies; failure to exhaust. — When certain stevedoring functions of the Brooklyn Army Terminal were transferred to a private contractor, the plaintiffs, veteran preference eligibles and nonveterans with competitive status who had performed these functions, were reassigned to other positions and promoted on August 26, 1956, with increases in pay. Following the disapproval by the Comptroller General of the aforesaid transfer of functions, the functions were returned to civil service operation, and in January 1958, plaintiffs were reassigned to their former stevedoring positions. In 1960, plaintiffs brought suit to recover overtime compensation for overtime work which they were allegedly prevented from performing from the time of their transfer from the stevedoring jobs in 1956 to the time of their reassignment to those jobs in 1958. Plaintiffs claim that the 1956 reassignment or transfers were carried out in violation of their rights under sections 12 and 14 of the Veterans’ Preference Act of 1944, as amended, 5 U.S.C. §§ 861, 863, and of the Lloyd-La Follette Act of 1912, as amended, 5 U.S.C. § 652, as well as certain civil service regulations, 5 CFK>, Parts 20, 22 and 9.
Upon consideration of the parties’ cross-motions for summary judgment and oral agrument of counsel, the court concluded that plaintiffs had failed to exhaust their administrative remedies and, on January 19,1962, the court ordered that the petition be dismissed.